Chapman, C. J.
The petitioners pray for an increase of damages, and for an alteration in the way by carrying it a considerable distance to the north of its location by the selectmen of Beverly. The jury would have no authority to remove the road, or any part of it, to the land of another proprietor. They could only make minor alterations, limited to the land of the petitioners, and thus render the way less burdensome to them by avoiding buildings, wells, orchards, gardens, or the like. Merrill v. Berkshire, 11 Pick. 269, 275. Gloucester v. County Commissioners, 3 Met. 375, 377. The jury have, in their verdict, made an alteration in the way, west of Lothrop Street, and on the petitioners’ land, “to wit, that the southerly line thereof shall begin at a point on the westerly side of Lothrop Street, five feet from the line as located by the selectmen, and shall run thence in a straight course to a point on said southerly line as located at the boundary of said petitioners’ land, on the westerly side thereof, being about one hundred and fifty-three feet from Lothrop Street.” The verdict does not state whether the point of beginning shall be five feet south, or five feet north of the line established by the selectmen; but as the petition prays for a removal to the north, and would not authorize a removal to the south, the verdict must be interpreted as a removal to the north. Nor does the verdict state whether the way is thereby to be narrowed; but, as the land on the opposite side was owned by other proprietors, upon whose land the jury had no right to remove it, the verdict must be interpreted as narrowing the way. Such an alteration is within the authority of the jury, by a fair construction of the statute. In other respects the ver* diet appears to be sufficiently definite.

Judgment affirmed.